198 S.E.2d 603 (1973)
214 Va. 239
BOARD OF SUPERVISORS OF FAIRFAX COUNTY
v.
Alexander LUKINSON et al.
Supreme Court of Virginia.
August 30, 1973.
Rehearing Denied October 8, 1973.
John M. Ferren, Washington, D. C. (Collister Johnson, Asst. County Atty., Fairfax County, Allen R. Snyder, Hogan & Hartson, Washington, D. C., on brief), for plaintiff in error.
Nathan L. Silberberg, Arlington (Howard B. Silberberg, Arlington, on brief), for defendants in error.
Before SNEAD, C. J., and I'ANSON, CARRICO, HARRISON, COCHRAN, HARMAN and POFF, JJ.
PER CURIAM.
This is a companion case to Fairfax County Board of Supervisors v. DeGroff Enterprises, Va., 198 S.E.2d 600, this day decided.
The question here is the validity of amendment 156 to the Fairfax County Zoning Ordinance, which we considered in DeGroff, as it applies to Planned Development Housing (PDH) zones. The parties agree that PDH zoning, which they describe as a "unique concept of the important new technique of planned development zoning districts in contrast to more conventional zoning," is valid, so that question is not before us and we express no opinion thereon.
As it applies to a PDH zone, however, the amendment has the same infirmities which we found in the zones at issue in DeGroff and for the same reasons expressed there, we affirm the trial court in holding the amendment invalid.
Affirmed.